Case 3:19-cr-00251-MPS Document 3 Filed 10/03/19 Page 1 of 8
Case 3:19-cr-00251-MPS Document 3 Filed 10/03/19 Page 2 of 8
Case 3:19-cr-00251-MPS Document 3 Filed 10/03/19 Page 3 of 8
Case 3:19-cr-00251-MPS Document 3 Filed 10/03/19 Page 4 of 8
Case 3:19-cr-00251-MPS Document 3 Filed 10/03/19 Page 5 of 8
Case 3:19-cr-00251-MPS Document 3 Filed 10/03/19 Page 6 of 8
Case 3:19-cr-00251-MPS Document 3 Filed 10/03/19 Page 7 of 8
Case 3:19-cr-00251-MPS Document 3 Filed 10/03/19 Page 8 of 8




                               /s/
